NUMBER 13-09-00680-CR

                             COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                    CORPUS CHRISTI - EDINBURG


ADOLFO GARCIA,                                                                Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                    On appeal from the 117th District Court
                          of Nueces County, Texas.


                           MEMORANDUM OPINION

     Before Chief Justice Valdez and Justices Rodriguez and Vela
             Memorandum Opinion by Chief Justice Valdez

       On August 21, 2007, Adolfo Garcia pleaded guilty to the offense of burglary of a

building, a state-jail felony. See TEX . PENAL CODE ANN . § 30.02(a), (c) (Vernon 2003). The

trial court assessed punishment at eighteen months’ imprisonment, suspended the

sentence and imposed community supervision for three years, plus a $1,000 fine and $236
in court costs. On March 17, 2008, the State filed a motion to revoke, alleging various

violations of the terms of Garcia’s community supervision. Garcia pleaded “true” to failing

to: (1) report on several occasions; (2) pay fines; (3) pay supervision fees; and (4)

complete 100 hours of community service. Following a hearing, the trial court accepted

Garcia’s pleas of “true” and found those violations to be true. The trial court sentenced

Garcia to eighteen months’ imprisonment and ordered him to pay $286.72 in court costs.

Garcia appeals the revocation of his community supervision. We affirm.

                                     I. ANDERS BRIEF

       Pursuant to Anders v. California, 386 U.S. 738, 744 (1967), Garcia’s court-appointed

appellate counsel has filed a brief with this Court, stating that his review of the record

yielded no grounds or error upon which an appeal can be predicated. Though counsel

presents “issues” in his brief, he concludes that these issues” lack merit and that any

appeal in this case would be frivolous. See id. Counsel’s brief meets the requirements of

Anders as it presents a professional evaluation demonstrating why there are no arguable

grounds to advance on appeal. See In re Schulman, 252 S.W.3d 403, 407 n.9 (Tex. Crim.

App. 2008) (“In Texas, an Anders brief need not specifically advance ‘arguable’ points of

error if counsel finds none, but it must provide record references to the facts and

procedural history and set out pertinent legal authorities.”) (citing Hawkins v. State, 112
S.W.3d 340, 343-44 (Tex. App.–Corpus Christi 2003, no pet.)); Stafford v. State, 813
S.W.2d 503, 510 n.3 (Tex. Crim. App. 1991).

       In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel Op.]

1978), Garcia’s counsel has carefully discussed why, under controlling authority, there are

no errors in the trial court’s judgment. Counsel has informed this Court that he has: (1)
                                            2
examined the record and found no arguable grounds to advance on appeal, (2) served a

copy of the brief and counsel’s motion to withdraw on Garcia, and (3) informed Garcia of

his right to review the record and to file a pro se response.1 See Anders, 386 U.S. at 744;

Stafford, 813 S.W.2d at 510 n.3; see also In re Schulman, 252 S.W.3d at 409 n.23. More

than an adequate period of time has passed, and Garcia has not filed a pro se response.

See In re Schulman, 252 S.W.3d at 409.

                                        II. INDEPENDENT REVIEW

        Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.
75, 80 (1988). We have reviewed the entire record and counsel’s brief and have found

nothing that would arguably support an appeal. See Bledsoe v. State, 178 S.W.3d 824,

826-28 (Tex. Crim. App. 2005) (“Due to the nature of Anders briefs, by indicating in the

opinion that it considered the issues raised in the briefs and reviewed the record for

reversible error but found none, the court of appeals met the requirement of Texas Rule

of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509. Accordingly, we affirm the

judgment of the trial court.

                                       III. MOTION TO WITHDRAW

        In accordance with Anders, Garcia’s attorney has asked this Court for permission

to withdraw as counsel for appellant. See Anders, 386 U.S. at 744; see also In re

Schulman, 252 S.W.3d at 408 n.17 (citing Jeffery v. State, 903 S.W.2d 776, 779-80 (Tex.

        1
           The Texas Court of Crim inal Appeals has held that “the pro se response need not com ply with the
rules of appellate procedure in order to be considered. Rather, the response should identify for the court
those issues which the indigent appellant believes the court should consider in deciding whether the case
presents any m eritorious issues.” In re Schulman, 252 S.W .3d 403, 409 n.23 (Tex. Crim . App. 2008) (quoting
W ilson v. State, 955 S.W .2d 693, 696-97 (Tex. App.–W aco 1997, no pet.)).
                                                     3
App.–Dallas 1995, no pet.) (noting that “[i]f an attorney believes the appeal is frivolous, he

must withdraw from representing the appellant. To withdraw from representation, the

appointed attorney must file a motion to withdraw accompanied by a brief showing the

appellate court that the appeal is frivolous”) (citations omitted)). We grant counsel’s motion

to withdraw. Within five days of the date of this Court’s opinion, counsel is ordered to send

a copy of the opinion and judgment to Garcia and to advise him of his right to file a petition

for discretionary review.2 See TEX . R. APP. P. 48.4; see also In re Schulman, 252 S.W.3d

at 412 n.35; Ex parte Owens, 206 S.W.3d 670, 673 (Tex. Crim. App. 2006).


                                                                ________________________
                                                                ROGELIO VALDEZ
                                                                Chief Justice

Do not publish.
TEX . R. APP. P. 47.2(b)
Delivered and filed the
21st day of October, 2010.




         2
            No substitute counsel will be appointed. Should Garcia wish to seek further review of this case by
the Texas Court of Crim inal Appeals, he m ust either retain an attorney to file a petition for discretionary review
or file a pro se petition for discretionary review. Any petition for discretionary review m ust be filed within thirty
days from the date of either this opinion or the last tim ely m otion for rehearing that was overruled by this Court.
See T EX . R. A PP . P. 68.2. Any petition for discretionary review m ust be filed with this Court, after which it will
be forwarded to the Texas Court of Crim inal Appeals. See T EX . R. A PP . P. 68.3, 68.7. Any petition for
discretionary review should com ply with the requirem ents of rule 68.4 of the Texas Rules of Appellate
Procedure. See T EX . R. A PP . P. 68.4.
                                                          4